DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1 is amended. Claims 5 & 15-16 are cancelled. Claims 1-4, 6-14 & 17 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 & 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sayre (US 2015/0093629 A1) in view of Nose (US 2015/0030912 A1).
Regarding claims 1, 3-4 & 12, Sayre teaches an electrochemical cell (10) comprising a thin metal foil packaging (14) including at least one sheet of metal foil, wherein the thin metal foil packaging has a perimeter extending around an electrochemical cell stack (12+13+11+16+11+13+12) which is bonded to the thin metal foil packaging, and a hermetic metal-to metal welded seal (15) located around at least a portion of the perimeter of the thin metal foil packaging, wherein the at least one sheet of metal foil is in electrical contact with an electrode (12) of the electrochemical cell stack (Fig. 8; [0016], [0026]-[0028] & [0070]-[0075]). Sayre further teaches the thin metal foil packaging being an outer current collector (14), wherein the electrochemical cell stack includes an inner current collector (16), an inner electrode (11), first and second porous separators (13), first and second outer electrodes (12), and an electrolyte (Fig. 8; [0070]-[0075]), wherein the inner electrode (11) is electrically connected to or in electrical contact with the inner current collector (16), wherein the first and second porous separators (13) are adjacent to an on corresponding opposite sides of the inner electrode (Fig. 8; [0070]-[0075]), wherein the first outer electrode (12) is positioned on a side of the first porous separator that is opposite from the inner electrode (Fig. 8; [0070]-[0075]), 	wherein the first outer electrode is adjacent to and electrically connected to, or in electrical contact with, the thin metal foil packaging (Fig. 8; [0070]-[0075]), wherein the second outer electrode (12) is positioned on a side of the second porous separator that is opposite from the inner electrode (Fig. 8; [0070]-[0075]), wherein the second outer electrode is adjacent to an electrically connected to, or in electrical contact with the thin metal foil packaging (Fig. 8; [0070]-[0075]), and wherein the electrolyte is dispersed within the inner electrode, the first and second outer electrodes, and the first and second porous separators ([0074]). Sayre also teaches the outer current collectors being welded together via laser welding in embodiments where the outer current collectors are of the same polarity as illustrated in fig. 8 ([0028]).	 Sayre further discloses wherein the outer current collectors are fully welded together with the exception of a passage for the alternate terminal such that there is no thermoplastic sealant within the metal-to-metal welded seal when the outer current collectors are of the same polarity ([0027]-[0029]). While not expressly stated in Sayre, one of ordinary skill in the art readily understands that a thermoplastic sealant as described in paragraph [0029] can be applied simply around said terminal or one side (i.e as opposed to a perimeter seal which overlaps with the welded seal) of the battery corresponding to the passage for leading said terminal out of the welded structure as is commonly employed in the battery art.		Sayre is silent as to the metal-to-metal welded seal being less than 1 mm away from the electrochemical stack (claim 1) and the metal-to-metal welded seal having a width of less than about 1 mm (claim 4).												Nose teaches an electrochemical cell comprising a sealed container having a metal-to-metal seal, wherein the sealed container comprises two sheets of aluminum foil that are welded together. Nose further teaches each aluminum foil having a thickness of 15 to 150 microns wherein the aluminum-to-aluminum seal of the container has a thickness of about 1.1 to 5.0 times the thickness of the two aluminum foils and is formed via a laser welding method (Fig. 1; [0023]-[0044], [0080]-[0081] & [0096]-[0097]). As illustrated in Fig. 1, the metal-to-metal weld seal has a thickness and width (note the circular cross-sectional shape of the metal-to-metal weld seal [0085]) of about 1.1 to 5.0 times the thickness of the two aluminum foils which, when using 25 microns thick outer current collectors as disclosed in Sayre ([0072]), results in a maximum thickness and width of about 250 microns. Thus, the corresponding metal-to-metal weld seal in the sealed container of Nose has a width of less than 1 mm.							It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use a metal-to-metal weld seal having a width of less than 1 mm since it does not result in increased load on the foil near the weld part and a drop in reliability as taught by Nose ([0083]).										Moreover, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to minimize a distance between the metal-to-metal welded seal and the electrochemical stack from the viewpoint of increasing the capacity per space of the electrochemical cell in view of Nose ([0004]). Specifically, Nose teaches minimizing the path length (23) of a heat seal part provided between an electrochemical stack (4) and a metal-to-metal welded seal (7) in order to decrease a useless space thereby increasing the capacity per space of the cell as taught by Nose (Fig. 1; [0004]). It is noted that the path length of the heat seal part corresponds to a portion of the distance between the electrochemical stack and the metal-to-metal welded seal (Fig. 1). While Nose specifically teaches minimizing the path length of the heat seal part in order to increase the capacity per space of the cell, one of ordinary skill in the art readily understands that the volume or space between the electrochemical stack the metal-to-metal welded seal of Sayre is a variable which directly affects the capacity per space of the cell. “Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process”. See MPEP 2144.05 II (B). 						
Regarding claim 2, Sayre teaches in specific embodiments, the outer current collectors each having a thickness of 25 microns, the inner current collector having a thickness of 10 microns ([0072]-[0073]), the anode having a thickness of about 20 to about 40 microns, the cathode having a thickness of about 60 to about 80 microns ([0023]-[0024]), the separator having a thickness of about 10 to about 50 microns ([0032]). Thus, for the lithium-ion bi-cell illustrated in fig. 8, the maximum thickness of the electrochemical cell is determined to be about 400 microns or 0.4 millimeter.
Regarding claims 6-7, Sayre teaches the at least one sheet of metal foil of the thin metal foil packaging being made of aluminum and having a thickness of less than about 50 microns ([0072]).
Regarding claims 8-10, Sayre teaches the electrochemical cell as a lithium-ion electrochemical cell which is rechargeable (Fig. 7; [0023]-[0024] & [0070]).
Regarding claim 11, Sayre teaches the metal-to-metal seal being located around at least about 25% of the perimeter of the thin metal foil packaging (Fig. 8; [0075]).
Regarding claim 13, Sayre teaches the inner current collector being a positive current collector, the inner electrode being a positive electrode, the first and second outer electrodes each being negative electrodes and the thin metal foil packaging being a negative outer current collector ([0026]-[0028]).
Regarding claim 14, Sayre teaches the inner current collector being a negative current collector, the inner electrode being a negative electrode, the first and second outer electrodes each being positive electrodes and the thin metal foil packaging being a positive outer current collector ([0070]-[0075]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sayre (US 2015/0093629 A1) and Nose (US 2015/0030912 A1), as applied to claims 1-4 & 6-14 above, and further in view of Wilkosz (US 2016/0368078 A1).	
Regarding claim 17, Sayre as modified by Nose teaches a method of making the electrochemical cell stack of claim 1 through laser welding (Fig. 8; [0016], [0026]-[0028] & [0070]-[0075]) but is silent as to a scan speed of at least 0.1 meters/second to perform the laser welding.											Wilkosz teaches a laser welding method for welding two workpieces together using a scan speed between 100 mm/s and 1000 mm/s (or equivalently between 0.1 m/s and 1 m/s) ([0004]).													It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to perform the laser welding in Sayre using a scan speed of 0.1 m/s to 1 m/s because it can minimize distortion as taught by Wilkosz ([0003]).	 				
Response to Arguments
Applicant's arguments filed 05/31/2022 have been fully considered but they are not persuasive. In response to applicant’s arguments that one skilled in the art would not be motivated to combine Nose with Sayre because Nose does not teach “wherein there is no thermoplastic sealant within the metal-to-metal welded seal”, the examiner respectfully disagrees. 													As noted in the above updated rejection of claim 1, Sayre teaches wherein there is no thermoplastic sealant within the metal-to-metal welded seal except at the point of electrical tab penetration of the inner current collector in order to maintain electronic isolation of said tab when the outer current collectors are of the same polarity ([0028]). As to applicant’s arguments that Nose teaches resin as an essential component of the invention, the examiner notes that the resin is provided from the viewpoint of preventing leakage of an electrolytic solution of a battery to the outside or mingling of water vapor into a battery from the environment, which is fatal to the battery life. However, in a battery packaging in which resin laminated foils are joined only by heat-sealing, the heat-sealed portion may still serve as a leakage path for an electrolytic solution within the battery or an intrusion path through which water vapor or the like enters into the inside of the battery from the external environment as described by Nose ([0004]). As discussed in the Final Rejection mailed on 02/28/2022, “a junction part heat-sealed by a resin is disadvantageous in that the heat seal part is not formed of a metal, and thus the junction part composed of only a resin does not have a gas barrier property comparable to that of other portions having a metal layer as a barrier layer or of a junction part composed of a metal, such as welded metal can, and a sufficient gas barrier property cannot be exerted particularly in a battery where intrusion of water has a fatal effect on the life and therefore, a high gas barrier property is required” as disclosed by Nose ([0009]). However, in Sayre’s battery configuration where the outer current collectors have the same polarity, the outer current collectors can be welded together and function as a packaging material for the battery with the exception of a passage for allowing the opposite electrode to exit the device without making an electrical connection to the opposite electrode ([0028]). In this case, since the outer current collectors have opposite polarity, there would be no need for a resin layer between the electrochemical cell stack and the packaging material since the outer current collectors can be welded without the risk of a short-circuit (as long as an electrode tab with a first polarity can be led out from the packaging material without making an electrical connection to electrodes of the outer current collectors having a second and opposite polarity). In addition, the welded metal seal provides significantly better barrier properties than a heat-sealed resin. Accordingly, for the configuration described in Sayre which uses outer current collectors of the same polarity ([0028]), the weld bead of Nose can be applied to outer current collectors of Sayre without using a resin in the packaging material while still maintaining a high barrier property.									In response to applicant’s arguments that the distance from the metal-to-metal welded seal to the electrochemical cell stack is not result effective variable, the examiner respectfully disagrees. In particular, applicant argues that Nose does not teach the effect of the variable of the distance between the seal and the stack on cell capacity per unit space. As noted in the above rejection, Nose teaches minimizing the path length (23) of a heat seal part provided between an electrochemical stack (4) and a metal-to-metal welded seal (7) in order to decrease a useless space thereby increasing the capacity per space of the cell as taught by Nose (Fig. 1; [0004]). It is noted that the path length of the heat seal part corresponds to a portion of the distance between the electrochemical stack and the metal-to-metal welded seal (Fig. 1). Accordingly, when the heat seal part is minimized/reduced, a distance between the electrochemical stack and the welded seal (i.e a useless space) is also reduced thereby increasing the capacity per space of the cell since the cell has a smaller volume (owing to the decreased heat seal part) with the same capacity. In the same regard, if the heat seal part is increased, a distance between the electrochemical stack and the welded seal (i.e a useless space) is also increased thereby decreasing the capacity per space of the cell since the cell has a larger volume (owing to the increased heat seal part) with the same capacity. Thus, contrary to applicant’s assertions, the distance from the metal-to-metal welded seal to the electrochemical cell stack is result effective variable one skilled in the art would look to optimize in view of optimizing the volumetric capacity of the cell. 												With regards to applicant’s arguments that Sayre and Nose cannot be physically combined, the examiner respectfully disagrees. Applicant contends that the Office has not provided any support that the teachings of Nose can be physically incorporated into the cell of Sayre in light of the completely different constructions. In response to applicant’s arguments, recall that Nose teaches an electrochemical cell comprising a sealed container having a metal-to-metal seal, wherein the sealed container comprises two sheets of aluminum foil that are welded together. Nose further teaches each aluminum foil having a thickness of 15 to 150 microns wherein the aluminum-to-aluminum seal of the container has a thickness of about 1.1 to 5.0 times the thickness of the two aluminum foils and is formed via a laser welding method (Fig. 1; [0023]-[0044], [0080]-[0081] & [0096]- [0097]). The outer current collectors disclosed in Sayre and Nose’s equated two aluminum foils forming the welded seal can each have a thickness of 25 microns ([0072]) which is within the range for the required thickness of Nose’s aluminum foils as noted above. Furthermore, the use of a metal-to-metal weld seal having a thickness and width (note the circular cross-sectional shape of the metal-to-metal weld seal [0085]) of about 1.1 to 5.0 times the thickness of the two aluminum foils is rendered obvious by Nose in view of preventing increased load on the foil near the weld part and preventing a drop in reliability as taught by Nose ([0083]). Since Sayre’s outer current collectors are aluminum foils which can also be laser welded, the teachings of Nose are applicable to Sayre’s cell. 				In view of the foregoing, claims 1-4, 6-14 & 17 stand rejected. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727